DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments and amendments in the reply filed on February 10, 2021 are acknowledged and have been fully considered. Claims 1-34 are pending.  Claims 1-24 and 28-34 are under consideration in the instant office action. Claims 25-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 32-34 are newly added. Applicant’s arguments and amendments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-24, 28-31, and newly added claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 2012/148948, previously provided to applicant), AnGus Chemical Company Product Sales Sheet published May 2015, Neutralizing Amines: Neutralizing Amines for Personal Care Ingredients (previously provided to applicant), and Benn et al. (US 20150283042).  
Note: The claims are examined with respect to the elected species.
Applicant Claims
Applicant claims a depilatory composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
applying a depilatory composition to the area of skin to which the protective composition has been applied, the depilatory composition comprising a keratin reducing agent (see abstract). Smith teaches any depilatory composition comprising a suitable keratin reducing agent may be used in the present method and included in the present kit. Non-limiting examples of suitable keratin reducing agents include: sulphide salts such as Li2S, Na2S, K2S, MgS, CaS, SrS or BaS, hydrogen sulphide salts such as NaSH or KSH; thioglycol; thioglycerol; thioglycolamide; thioglycolhydrazide; thioglycolic acid; thioglycolate salts (such as potassium thioglycolate, calcium thioglycolate, ammonium thioglycolate, diammonium dithioglycolate, glyceryl monothioglycolate, or monoethanolamine thioglycolate); thiosalicylic acid; thiomalic acid; ammonium thiolactate; monoethanolamine thiolactate; dithioerythritol; 2-mercaptopropionic acid; 1,3-dithiopropanol; glutathione; dithiothreitol; cysteine; homocysteine; N-acetyl-L-cysteine and cysteamine. Advantageously, the keratin reducing agent is comprised within the depilatory composition in an amount from 0.3% to 20%, preferably from 0.8% to 15%, more preferably from 1% to 10% by weight of the depilatory composition. Advantageously, the depilatory composition may comprise at least one thioglycolate salt or thioglycollic acid acting as a hair removal agent when the depilatory composition is applied to unwanted hair. Preferably, the depilatory composition comprises sodium, potassium, magnesium, calcium, beryllium, strontium, zinc, monoethanolamine, ammonium, tetralkylammonium, imidazolium, pyridinium, phosphonium or glyceryl thioglycolate salts, or mixtures thereof, which may include dianion forms of thioglycolate. More preferably, the depilatory composition comprises at least one of sodium, potassium, magnesium or calcium thioglycolate, or mixtures thereof. Even more preferably the depilatory composition comprises potassium or calcium thioglycolate, or mixtures thereof (see page 5, lines 13-31 and page 6, lines 1-2). Smith teaches the pH of the depilatory composition may advantageously be in the range of from 6 to 13.8, preferably from greater than 7 to 13, more preferably from 9 to 12.9, even more preferably from 10 to 12.8, even more preferably still from 12 to 12.75 and yet more preferably from 12.3 to 12.6 to improve the efficacy of the active ingredient. The depilatory composition may, in a preferred embodiment, comprise at least one base to control the pH. Preferably, the depilatory composition comprises potassium hydroxide; sodium hydroxide; lithium hydroxide; calcium hydroxide; barium hydroxide; caesium hydroxide; sodium hydroxide; ammonium hydroxide; strontium hydroxide; rubidium hydroxide; magnesium hydroxide; zinc hydroxide; sodium carbonate; pyridine; ammonia; alkanolamides (including monoethanolamine, diethanolamine, triethanolamine), phosphates (including tetrasodium phosphate), arginine or mixtures thereof. More preferably, the depilatory composition comprises at least one buffering base, even more preferably the depilatory composition comprises calcium hydroxide, magnesium hydroxide; barium hydroxide; strontium hydroxide; zinc hydroxide; arginine or mixtures thereof. Still more preferably the depilatory composition comprises calcium hydroxide; magnesium hydroxide, zinc hydroxide, sodium hydroxide, potassium hydroxide or mixtures thereof. Even more preferably still, the depilatory composition comprises calcium hydroxide, sodium hydroxide or mixtures thereof. In an advantageous embodiment, the base is present at a concentration of from 0.1% to 10.0%, more preferably from 0.5% to 8.0% and even more preferably from 1.0% to 5.0%, by urea; thiourea; dimethyl isosorbide; arginine salts; ethoxydiglycol; propylene glycol and methylpropyldiol. The accelerant may be present in a concentration range of from 0.5% to 10%, more preferably from 2% to 8% and even more preferably from 2% to 5% by weight of the depilatory composition (see page 7). Exemplary classes of thickening agents include gums, carbomers, polymers and copolymers of acrylic acid, associated thickeners, layered silicates/clays and natural polymers (including polysaccharides). One or more thickening agents may be included in the aqueous depilatory composition. The thickening agent may be present at a level of from about 0.01% to about 20%, preferably from about 0.1% to about 10% by weight of the depilatory composition (see page 7).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Smith does not specifically teach aminoalkyl propanol as a buffering base. This deficiency is cured by the teachings of AnGus Chemical Company Product Sales Sheet.
AnGus teaches ANGUS Chemical Company primary amino alcohols provide valuable benefits as neutralizing agents for acid- functional cosmetic raw materials when compared with other alkaline materials. ANGUS amino alcohols show better pH buffering properties and alcohol compatibility when compared to inorganic bases and also demonstrate excellent color stability. In addition, the ANGUS products offer universal cosmetic acceptability, low odor levels and primary-amine functionality. The key application areas for these materials are hair styling and skin products (see first page). AnGus teaches 2-Amino-2-Methyl-1-Propanol (AMP) 

Smith does not specifically teach the incorporation of xanthan gum. This deficiency is cured by the teachings of Benn et al.
Benn et al. teach a powder composition containing an alkaline material comprising hydroxide-containing compounds, two carbonate compounds, a starch, a silica material, a liquid fatty substance, an acrylic polymer, a sulfur-containing compound, and a chelant compound. When the powder composition is mixed with an aqueous composition, a ready to use composition for removing or depilating hair is formed (see abstract). At least one non-starch, non-acrylic polymer may be employed in the powder compositions of the present invention. Preferably, the non-starch, non-acrylic polymer is chosen from a polyvinylpyrrolidone, a polysaccharide, and mixtures thereof (paragraph 0283). The non-starch, non-acrylic polymer may function as a thickening or viscosity agent in the compositions of the present invention  Suitable examples of the non-starch, non-acrylic polymer of the present invention include polysaccharides chosen from xanthan gum, cellulose gum, guar gum, algin, chitosan, hydroxyethylcellulose, hydroxypropylcellulose, cetyl hydroxyethylcellulose, and mixtures thereof (paragraph 0285). Preferred non-starch, non-acrylic polymer of the present invention are selected from xanthan gum, cellulose gum, polyvinylpyrrolidone, and mixtures thereof (paragraph 0286). The at least one non-starch, non-acrylic polymer of the present invention may be employed in the powder composition of the present invention in an amount ranging from about 0.1% to about 10% by weight, preferably from about 0.5% to about 8% by weight, more preferably from about 0.5% to about 5% by weight, and even more preferably from about 2% to about 5% by weight, based on the total weight of the powder composition, including all ranges and subranges there between (paragraph 0289).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious at the time the instant application is filed to modify the teachings of Smith by utilizing aminoalkyl propanol as a buffering system in the depilatory composition of Smith because AnGus teaches primary amino alcohols providing valuable benefits as neutralizing agents for acid- functional cosmetic raw materials when compared with other alkaline materials. One of ordinary skilled in the art would have been motivated to utilize the aminoalkyl propanol as a buffering system because ANGUS teaches that AnGus amino alcohols show better pH buffering properties and alcohol compatibility when compared to inorganic bases and also demonstrate excellent color stability. In addition, the ANGUS products offer universal cosmetic acceptability, low odor levels and primary-amine functionality. The key application areas for these materials are hair styling and skin products (see first page). AnGus teaches 2-Amino-2-Methyl-1-Propanol (AMP) in Hair Styling Products For more than 30 years, AMP® has been the neutralizer of choice for anionic film-forming hair-fixative resins. This strong base is available in two forms: • Water-Containing AMP-ULTRA® PC 2000 (a liquid) for use in aqueous/low VOC products • Water-Free AMP ULTRA® PC 1000 (a semi-solid) for use in non-aqueous products AMP offers water- and alcohol-solubility, as well as an excellent toxicity profile. Its relatively low molecular weight permits less amine to be used for neutralization than is required for most other cosmetic-grade amines and it can aid in plasticizing filmforming resins. Although not totally non-volatile, its low vapor pressure results in low odor and it is VOC-exempt according to the U.S. EPA. AMP provides superior color stability versus other amines and possesses primary-amine functionality. It offers its unique utility in aerosol spray products, pump sprays, gels and mousses (see first page). The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
xanthan gum, cellulose gum, polyvinylpyrrolidone, and mixtures thereof (paragraph 0286).  One of ordinary in the art would have been motivated to utilize xanthan gum because it will help thickening the composition. The at least one non-starch, non-acrylic polymer of the present invention may be employed in the powder composition of the present invention in an amount ranging from about 0.1% to about 10% by weight, preferably from about 0.5% to about 8% by weight, more preferably from about 0.5% to about 5% by weight, and even more preferably from about 2% to about 5% by weight, based on the total weight of the powder composition, including 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s arguments
Applicant argues that As shown in exemplary compositions 4a and 4b in Table 5 of the Application as published, which comprise an aminoalkylpropanol and fall within the scope of claim 1, achieved 93.21% and 94.93% hair removal, respectively, with a p-value of 0.0001 which indicates significant differences between the examples at a 95% confidence level. See Example 4, Table 6. This high degree of hair removal was comparable with that of a commercially available composition, 97.6%. See [0170]-[0171 ] of the Application as published. However, the commercially available composition has a pH of 12.6 at 20°C whereas the 4a and 4b compositions had a pH at 20°C of 10.80 and 10.75, respectively. See [0169] of the Application as published. It is suggested that the lower pH of the compositions of the invention may provide a reduced likelihood of damage to the skin during or after usage of the product, particularly if the usage instructions are not correctly followed and the product is left in contact with the skin for longer than the recommended treatment time. See [0171] of the Application as published. Further, as Example 4 demonstrates, the aminoalkylpropanol may be a key factor in the comparable efficacy of the lower pH compositions of the invention with the more alkaline commercially available product. Specifically, comparative compositions 4c and 4d contain tris(hydroxymethyl)aminomethane (TRIS) and triethanolamine (TEA), respectively, instead of aminoalkylpropanol, and had similar pHs (10.96 and 10.94, respectively, at 20°C) as those of compositions 4a and 4b (10.96 and 10.94, respectively, at 20°C). See Table 5. However, the comparative compositions 4c and 4d were not as efficacious as the exemplary compositions, as they achieved 63.57% and 57.36% hair removal, respectively, rather than 93.21% and 94.93%. See Example 4, Table 6. As discussed in more detail below, none of the cited references teach, disclose or suggest the surprising results of using aminoalkylpropanol in a depilatory composition. A person of ordinary skill in the art thus would not have had a reason to expect, based on the prior art teachings and the general knowledge in the field, that the use of an aminoalkylpropanol would have such effects, and thus would not have any guidance or motivation to modify the prior art compositions to arrive at the claimed formulation. The unexpected properties of the claimed formulation, even if inherent in that formulation, differ in kind from the prior art, thereby supporting a conclusion of nonobviousness. See W.L. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1555 (Fed. Cir. 1983) (“Inherency and obviousness are distinct concepts.”); In re Spormann, 363 F.2d 444, 448 (CCPA 1966) (“That which may be inherent is not necessarily known. Obviousness cannot be predicated on what is unknown.”). Here, the previously unknown and unexpected properties of a new and nonobvious formulation constitute additional, objective evidence of nonobviousness.
The above assertions are not found persuasive because Applicant’s data is not commensurate in scope with the claims in terms of the types of ingredients and their amounts. Applicant’s data is drawn to a single point data while for instance claim 1 is drawn to any  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Applicant argues Smith does not provide any guidance or motivation to modify the components of the depilatory composition itself to reduce the likelihood of skin damage. Instead, Smith relies on the protective composition to accomplish this reduction. Therefore, Smith teaches that the pH of the depilatory composition is of less concern, and that a depilatory composition with a high pH can be used to ensure efficacy of the depilatory active, as it is well known in the art that these actives are more effective at higher pH. See, e.g., Smith page 6, lines 4-7, stating that the most preferred pH is “12.3 to 12.6 to improve the efficacy of the active ingredient”. The list of preferred bases includes those that are well known to be highly alkaline, specifically metal hydroxides. One of ordinary skill in the art, on reading Smith, would not have any guidance or motivation to select a weaker base, such as an aminoalkylpropanol, for use in its compositions, nor a reasonable expectation of success in substituting a weaker base for the stronger bases disclosed in Smith. Arguably, Smith teaches away from the use of weaker bases (and correspondingly, compositions with lower pH) as it teaches that a pH of 12.3 to 12.6 results in improved efficacy of the depilatory active, and that the presence of the protective composition prevents damage to the user’s skin. Further, Smith does not provide any guidance or suggestion to modify its compositions to use a weaker base such as an aminoalkylpropanol in combination with a metal hydroxide (such as sodium hydroxide or potassium hydroxide as claimed) to lower the pH of the composition, nor a reasonable expectation of success in making such modification due to its teachings that higher pH is preferable for increasing efficacy of the depilatory active. Without such expectation of success, a person of ordinary skill in the art would not have any motivation to modify the compositions and methods taught in Smith to arrive at the claimed invention. The claimed invention is therefore not rendered obvious by Smith. Neither AnGus nor Benn cure the deficiencies of Smith to render the claimed invention obvious, as discussed in more detail below. Applicant submits that the selection of a base to include in Smith’s depilatory composition must be a base that is compatible with the depilatory active. This compatibility is required because Smith’s depilatory composition is not merely a cosmetic in need of pH neutralization, it is an active composition that degrades hair and necessarily requires a certain pH in order to efficiently perform the degradation. Smith teaches that the depilatory active requires a high pH to be most efficient. One of ordinary skill in the art would immediately recognize that aminoalkylpropanol would not provide the required high pH as it is known to be a weaker base. Such a person would recognize that although AnGus teaches replacing inorganic bases in cosmetics with aminoalkylpropanol, doing so in Smith’s depilatory composition would compromise the efficacy of the depilatory composition. Thus, he or she would not have any guidance or motivation to modify Smith’s depilatory composition to include an aminoalkylpropanol, let alone a reasonable expectation that making the modification would result in an effective depilatory composition. Applicant reiterates that Smith arguably teaches against the use of weaker bases in its depilatory composition that will result in compositions with lower pH.
applying a depilatory composition to the area of skin to which the protective composition has been applied, the depilatory composition comprising a keratin reducing agent (see abstract). Smith teaches any depilatory composition comprising a suitable keratin reducing agent may be used in the present method and included in the present kit. Non-limiting examples of suitable keratin reducing agents include: sulphide salts such as Li2S, Na2S, K2S, MgS, CaS, SrS or BaS, hydrogen sulphide salts such as NaSH or KSH; thioglycol; thioglycerol; thioglycolamide; thioglycolhydrazide; thioglycolic acid; thioglycolate salts (such as potassium thioglycolate, calcium thioglycolate, ammonium thioglycolate, diammonium dithioglycolate, glyceryl monothioglycolate, or monoethanolamine thioglycolate); thiosalicylic acid; thiomalic acid; ammonium thiolactate; monoethanolamine thiolactate; dithioerythritol; 2-mercaptopropionic acid; 1,3-dithiopropanol; glutathione; dithiothreitol; cysteine; homocysteine; N-acetyl-L-cysteine and cysteamine. Advantageously, the keratin reducing agent is comprised within the depilatory composition in an amount from 0.3% to 20%, preferably from 0.8% to 15%, more preferably from 1% to 10% by weight of the depilatory composition. Advantageously, the depilatory composition may comprise at least one thioglycolate salt or thioglycollic acid acting as a hair removal agent when the depilatory composition is applied to unwanted hair. Preferably, the depilatory composition comprises sodium, potassium, magnesium, calcium, beryllium, strontium, zinc, monoethanolamine, ammonium, tetralkylammonium, imidazolium, pyridinium, phosphonium or glyceryl thioglycolate salts, or mixtures thereof, which may include dianion forms of thioglycolate. More preferably, the depilatory composition comprises at least one of sodium, potassium, magnesium or calcium thioglycolate, or mixtures thereof. Even more preferably the depilatory composition comprises potassium or calcium thioglycolate, or mixtures thereof (see page 5, lines 13-31 and page 6, lines 1-2). Smith teaches the pH of the depilatory composition may advantageously be in the range of from 6 to 13.8, preferably from greater than 7 to 13, more preferably from 9 to 12.9, even more preferably from 10 to 12.8, even more preferably still from 12 to 12.75 and yet more preferably from 12.3 to 12.6 to improve the efficacy of the active ingredient. The depilatory composition may, in a preferred embodiment, comprise at least one base to control the pH. Preferably, the depilatory composition comprises potassium hydroxide; sodium hydroxide; lithium hydroxide; calcium hydroxide; barium hydroxide; caesium hydroxide; sodium hydroxide; ammonium hydroxide; strontium hydroxide; rubidium hydroxide; magnesium hydroxide; zinc hydroxide; sodium carbonate; pyridine; ammonia; alkanolamides (including monoethanolamine, diethanolamine, triethanolamine), phosphates (including tetrasodium phosphate), arginine or mixtures thereof. More preferably, the depilatory composition comprises at least one buffering base, even more preferably the depilatory composition comprises calcium hydroxide, magnesium hydroxide; barium hydroxide; strontium hydroxide; zinc hydroxide; arginine or mixtures thereof. Still more preferably the depilatory composition comprises calcium hydroxide; magnesium hydroxide, zinc hydroxide, sodium hydroxide, potassium hydroxide or mixtures thereof. Even more preferably still, the depilatory composition comprises calcium hydroxide, sodium hydroxide or mixtures thereof. In an urea; thiourea; dimethyl isosorbide; arginine salts; ethoxydiglycol; propylene glycol and methylpropyldiol. The accelerant may be present in a concentration range of from 0.5% to 10%, more preferably from 2% to 8% and even more preferably from 2% to 5% by weight of the depilatory composition (see page 7). Exemplary classes of thickening agents include gums, carbomers, polymers and copolymers of acrylic acid, associated thickeners, layered silicates/clays and natural polymers (including polysaccharides). One or more thickening agents may be included in the aqueous depilatory composition. The thickening agent may be present at a level of from about 0.01% to about 20%, preferably from about 0.1% to about 10% by weight of the depilatory composition (see page 7). It would have been prima facie obvious at the time the instant application is filed to modify the teachings of Smith by utilizing aminoalkyl propanol as a buffering system in the depilatory composition of Smith because AnGus teaches primary amino alcohols providing valuable benefits as neutralizing agents for acid- functional cosmetic raw materials when compared with other alkaline materials. One of ordinary skilled in the art would have been motivated to utilize the aminoalkyl propanol as a buffering system because ANGUS teaches that AnGus amino alcohols show better pH buffering properties and alcohol compatibility when compared to inorganic bases and also demonstrate excellent color stability. In addition, the ANGUS products offer universal cosmetic acceptability, low odor levels and primary-amine functionality. The key application areas for these materials are hair styling and skin products (see first page). AnGus teaches 2-Amino-2-Methyl-1-Propanol (AMP) in Hair Styling Products For more than 30 years, AMP® has been the neutralizer of choice for anionic film-forming hair-fixative resins. This strong base is available in two forms: • Water-Containing AMP-ULTRA® PC 2000 (a liquid) for use in aqueous/low VOC products • Water-Free AMP ULTRA® PC 1000 (a semi-solid) for use in non-aqueous products AMP offers water- and alcohol-solubility, as well as an excellent toxicity profile. Its relatively low molecular weight permits less amine to be used for neutralization than is required for most other cosmetic-grade amines and it can aid in plasticizing filmforming resins. Although not totally non-volatile, its low vapor pressure results in low odor and it is VOC-exempt according to the U.S. EPA. AMP provides superior color stability versus other amines and possesses primary-amine functionality. It offers its unique utility in aerosol spray products, pump sprays, gels and mousses (see first page). The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/Primary Examiner, Art Unit 1619